282 S.W.3d 809 (2008)
Johnny Paul DODSON, Petitioner,
v.
Larry NORRIS, Director, Arkansas Department of Correction, Respondent.
No. 07-1179.
Supreme Court of Arkansas.
April 10, 2008.
PER CURIAM.
Petitioner Johnny Paul Dodson moves this court to clarify the applicability of Ark. Sup.Ct. R. 5-2 (2007), and to extend the time for filing a brief to May 1, 2008. We accepted a certified question of law from the United States District Court for the Eastern District of Arkansas in Dodson v. Norris, 371 Ark. 661, 269 S.W.3d 350 (2007)(per curiam). The certified question involves whether a motion for belated appeal is a properly filed application for postconviction relief or other collateral review, and whether such motion is sufficient to toll the running of the one-year limitations period for filing federal habeas corpus petitions under 28 U.S.C. § 2254, even if it is eventually denied.
In his motion, Petitioner argues that Ark. Sup.Ct. R. 5-2(d) specifically prohibits the citation of unpublished opinions of the Arkansas Court of Appeals, and that no rule of this court prohibits citation of its own unpublished opinions. Petitioner further asserts that it will be necessary for him to cite unpublished opinions of this court because only four published opinions exist on the issues involved in his appeal.
We dealt extensively with the use of unpublished opinions in Weatherford v. State, 352 Ark. 324, 101 S.W.3d 227(2003). In Weatherford, we said, "While Appellant may prefer those cases that are not published, there is nothing to indicate that Appellant is impaired in seeking immediate appellate relief by not being able to rely on those cases." Id. at 332, 101 S.W.3d at 233. Such is the case here. Petitioner's motion to clarify is denied. His motion to extend time for filing brief until May 1 is granted.
Request for clarification denied; motion to extend time granted.